IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
TRACIE CORLEY & ALISSA
BOWLES,                              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellants,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5545

ONE WEST BANK, N.A.,

      Appellee.

_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Tracie Corley and Alissa Bowles, pro se, Appellants.

Heidi J. Bassett of Robertson, Anschutz & Schneid, P.L., Boca Raton and Joshua
H. Threadcraft of Burr & Forman, LLP, Birmingham, AL, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.